PER CURIAM:
Appellant, Gerry L. Shoulders, seeks review of a March 21, 1990, Board of Veterans’ Appeals (BVA) decision which refused to grant service connection for a chronic low back disorder, and also denied an increased disability rating for a psychotic disorder (major depression, currently rated at 10% under 38 C.F.R. § 4.132, Diagnostic Code 9207 (1991)). Gerry L. Shoulders, BVA 90-21043 (Mar. 21, 1990). The Court has jurisdiction of the case pursuant to 38 U.S.C. § 7252(a) (formerly § 4052(a)).
Upon consideration of the record, appellant’s informal brief, and appellee’s motion, it is the holding of the Court that appellant has not demonstrated that the BVA committed either legal or factual error which would warrant reversal or remand. The Court is also satisfied that the BVA decision satisfies the “reasons or bases” requirements of 38 U.S.C. § 7104(d)(1) (formerly § 4004(d)(1)), and the benefit of the doubt doctrine of 38 U.S.C. § 5107(b) (formerly § 3007(b)). See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). Summary disposition is appropriate. See Frankel v. Derwinski, 1 Vet.App. 23 (1990).
The Secretary’s motion is GRANTED and the decision of the BVA is summarily AFFIRMED.